        Case 1:18-mc-00653-JEJ Document 65 Filed 05/22/19 Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY, :                    1:18-mc-653
                                     :
          Petitioner,                :           Hon. John E. Jones III
                                     :
     v.                              :
                                     :
EVEREST REINSURANCE COMPANY, :
                                     :
          Respondent.                :
____________________________________

EVEREST REINSURANCE COMPANY, :
                             :
         Petitioner,         :
                             :
    v.                       :
                             :
PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY, :
                             :
         Respondent.         :


                                    ORDER

                                 May 22, 2019

      Presently pending before the Court is Everest Reinsurance Company’s

(“Everest”) Motion to Stay Order Pending Appeal. (Doc. 57). On March 14,

2019, we issued an Order deciding competing motions to compel arbitration filed

by Everest and Pennsylvania National Mutual Casualty Insurance Company (“Penn

National”), in which we granted Penn National’s motion and denied Everest’s

                                        1
        Case 1:18-mc-00653-JEJ Document 65 Filed 05/22/19 Page 2 of 7




motion. (Doc. 53). In that same Order, we granted several motions to seal

documents filed by Penn National. In addition, we entered an Order in a related

case in which we denied Everest’s motions to intervene and to unseal documents.

(See Civ. Docket No. 1:18-mc-278, Doc. 28). Everest has appealed both Orders

and seeks to stay arbitration pending its appeals.

      When determining whether to grant a motion to stay pending appeal, we

consider four factors: “(1) whether the appellant has made a strong showing of the

likelihood of success on the merits; (2) will the appellant suffer irreparable injury

absent a stay; (3) would a stay substantially harm other parties with an interest in

the litigation; and (4) whether a stay is in the public interest.” In re Revel AC, Inc.,

802 F.3d 558, 565 (3d Cir. 2015). The first two factors “are the most critical.”

Nken v. Holder, 556 U.S. 418, 434 (2009).

      The case law surrounding the first factor is somewhat amorphous. The

Third Circuit has noted that “while it ‘is not enough that the chance of success on

the merits be better than negligible,’ the likelihood of winning on appeal need not

be ‘more likely than not.’” In re Revel AC, 802 F.3d at 569 (quoting Nken, 556

U.S. at 434; Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d Cir.

2011)). Everest argues that it meets this threshold because our decisions run

contrary to established case law. In particular, with respect to our granting of Penn

National’s motion to compel, Everest cites to Certain Underwriters at Lloyd’s


                                           2
        Case 1:18-mc-00653-JEJ Document 65 Filed 05/22/19 Page 3 of 7




London v. Westchester Fire Ins. Co., 489 F.3d 580 (3d Cir. 2007); Shaw’s

Supermarkets, Inc. v. United Food & Commercial Workers’ Union, 321 F.3d 251

(1st Cir. 2003); and Aegis Sec. Ins. Co. v. Philadelphia Contributorship, 416

F.Supp.2d 303 (M.D. Pa. 2005). None of these cases, however, demonstrates an

error in our reasoning. In Certain Underwriters, Westchester Fire issued two

arbitration demands, each of which grouped similar reinsurance contracts. 489

F.3d at 582. Certain Underwriters countered that each reinsurance contract should

have a separate arbitration. Id. at 583. The Court determined that consolidation

was a question for the arbitrators and ordered the parties to proceed according to

the original demand, which happened to be consolidated. Id. at 590. Likewise, in

Shaw’s Supermarkets, the Union requested consolidated arbitration of three

separate contracts, which Shaw’s opposed. 321 F.3d at 252. The First Circuit also

determined that consolidation was an issue for the arbitrators to decide and

compelled arbitration according to the original demand, which also happened to be

a consolidated proceeding. Id. at 255. Finally, in Aegis, an arbitration was already

underway when the court ordered Contributorship, who had requested a separate

arbitration proceeding, to be incorporated into the ongoing arbitration while the

arbitrators determined if consolidation was appropriate. 416 F.Supp.2d at 310-11.

      Everest suggests that these cases show that the question of consolidation

should go to the “first” panel. Thus, because Penn National had previously


                                          3
        Case 1:18-mc-00653-JEJ Document 65 Filed 05/22/19 Page 4 of 7




arbitrated its claims with New England Reinsurance Corporation and Hartford Fire

Insurance Company in the related action (which Everest believes it should have

been part of), then case law guides us toward sending the question of consolidation

to that “first” panel rather than ordering a new panel. Everest’s reading does not

square with the cases, though. There was no “first” panel in either Certain

Underwriters or Shaw’s, and in Aegis, the “first” panel was an arbitration still in

process. In Certain Underwriters and Shaw’s, the Court ordered the parties to

proceed with arbitration according to the original demand. In Aegis, the Court

rationally concluded that ordering Contributorship into an existing arbitration made

more sense than creating a new panel. None of those cases contemplates a

scenario in which an arbitration panel concludes an arbitration, and a court

confirms its award, only to have a party demand to have that panel decide an issue

of consolidation. We correctly noted that the issue of consolidation is for

arbitrators to decide, and our order granting Penn National’s motion reverts to the

original demand, which Penn National issued. We therefore see no error and, on

the matter of the motion to compel, no likelihood of success.

      Our orders granting Penn National’s motions to seal and denying Everest’s

motion to unseal, however, were likely erroneous. A recent opinion of the Third

Circuit clarifies the distinction between the standard to protect discovery materials

under Rule 26(c) of the Federal Rules of Civil Procedure and the standard


                                          4
        Case 1:18-mc-00653-JEJ Document 65 Filed 05/22/19 Page 5 of 7




underpinning the common law right of public access. See In re Avandia

Marketing, Sales Practices and Products Liability Litigation, 2019 WL 2119630

(3d Cir. May 15, 2019). The public right to access judicial records creates a

presumption of disclosure of documents, which, while not absolute, is nevertheless

quite strong. Id. at *4. A Rule 26(c) protective order requires a less stringent

balancing test between public and private interests according to several factors set

forth by the Third Circuit. Id. at *3. In the portions of our Orders related to

sealing documents, we acknowledged the presumption of public access, but we

primarily applied the less rigorous Rule 26(c) standard. Although the factors “may

provide useful guidance for courts conducting the balancing required by the

common law test . . . [they] do not displace the common law right of access

standard . . . [and] are not sufficiently robust for assessing the public’s right to

access judicial records.” Id. at *7. Our decision, therefore, likely did not give

sufficient weight to the public’s right to access the documents in question. We

therefore find that Everest has a significant likelihood of success in appealing our

sealing decisions.

      The second factor considers the irreparable harm that Everest would suffer if

we do not issue a stay. Everest argues that, absent a stay, they would be forced to

incur expenses in proceeding before a new arbitration panel that may be rendered

moot on appeal. Generally, “[m]ere litigation expense, even substantial and


                                            5
         Case 1:18-mc-00653-JEJ Document 65 Filed 05/22/19 Page 6 of 7




unrecoupable cost, does not constitute irreparable injury.” Renegotiation Bd. V.

Bannercraft Clothing Co., 415 U.S. 1, 24 (1974). This principle is particularly apt

here, where Everest agrees that the ultimate dispute is within the scope of its

arbitration agreement. Thus, Everest expects to be before arbitrators and will incur

arbitration expenses regardless of the outcome of the appeal.1 However, the issue

of consolidation is narrow and, presumably, one that could be determined by an

arbitration panel before the Third Circuit decides the appeal. Thus, there is

significant risk that Everest would be required to litigate the consolidation issue

before an arbitration panel, only to have the Third Circuit reverse our decision and

force Everest to re-litigate the exact same issue before a different panel. We do not

find this kind of forced inefficiency to be a “mere litigation expense.” Thus, we

find that Everest would be irreparably harmed absent a stay.

       “Once an applicant satisfies the first two factors, the traditional stay inquiry

calls for assessing the harm to the opposing party and weighing the public

interest.” In re Revel AC, 802 F.3d at 569 (quoting Niken, 566 U.S. at 435). Penn

National argues that it will be harmed by further delay of arbitration but primarily

bases its argument on the fact that both parties understand they will be in

arbitration over this dispute. Thus, Penn National refers to a stay as “unnecessary”

1
  This contrasts cases in which the Third Circuit found irreparable harm where a dispute arguably
outside the scope of an arbitration clause was compelled to arbitration. See, e.g., PaineWebber
Inc. v. Hartmann, 921 F.2d 507 (3d Cir. 1990) overruled on other grounds by Howsam v. Dean
Witter Reynolds, 537 U.S. 79 (2002).

                                               6
        Case 1:18-mc-00653-JEJ Document 65 Filed 05/22/19 Page 7 of 7




and “only serv[ing] to prolong the inevitable (and agreed upon) arbitration between

the Parties.” (Doc. 61 at 17). We find Penn National’s argument insufficient.

Although Penn National surely wants to proceed to arbitration as expeditiously as

possible, there is good reason to delay until the Third Circuit can conclude which

panel should decide the consolidation question. A stay staves off potentially

duplicate proceedings on the same issue, while not appearing to work any

additional harm on Penn National. Finally, on the matter of public interest, we

note that while public policy favors arbitration, denying a stay would introduce

potential inefficiencies to the arbitration process that would make a mockery of the

very design of arbitration. We do not honor the strong federal policy in favor of

arbitration by setting the stage for potentially redundant and wasteful proceedings

on narrow procedural issues still on appeal.

NOW, THEREFORE, IT IS HEREBY ORDERED:

   1. Everest Reinsurance Company’s Motion to Stay Order Pending Appeal,

      (Doc. 57), is GRANTED.



                                               s/ John E. Jones III
                                               John E. Jones III
                                               United States District Court




                                         7
